In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                            No. 06-22-00001-CV



IN THE MATTER OF THE MARRIAGE OF BRANDY LYNN ESTES AND JEFFERY
    BRIAN ESTES AND IN THE INTEREST OF S.E.E. AND M.B.E., CHILDREN



                  On Appeal from the 202nd District Court
                          Bowie County, Texas
                      Trial Court No. 18D1319-202




               Before Morriss, C.J., Stevens and van Cleef, JJ.
               Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION

       The appellant has filed a motion with this Court seeking to voluntarily dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:       June 14, 2022
Date Decided:         June 15, 2022




                                              2